PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/777,489
Filing Date: 18 May 2018
Appellant(s): Kabus, Sven



__________________
Thomas E. Kocovsky, Jr.
Registration No. 28,383 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 October 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

A. Rejection of claims 1-3, 15 and 17-24 under 35 U.S.C. §103 over Lorenz et al., International Publication Number WO 2014/001959 A1, 

The Appellant argues on pages 8, 12 and 14 of the Appeal Brief that the reference fails to disclose the limitations “iteratively adjust a transform” and “the source and target images are fixed in time throughout the iterative optimization of the transform T.”  These limitations are not recited in the rejected claims.
Independent claims 1, 3 and 15 recite the limitation “solve for a final registration transformation T(N) by iterating through at least one intermediate registration transformation T(N-j).”

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

T(N) by iterating through at least one intermediate registration transformation T(N-j)” the examiner presents that the reference does teach this limitation.
Lorenz discloses in figure 2, “input to element 206” and on page 5, lines24- 27, “Fast elastic [non-rigid] image registration … a reference (or fixed) image R(x) and a template (or moving) image T(x).  
Lorenz further discloses on page 1, lines 10-11, “non-rigid transformations locally warp an image to align the image with the reference image” and on page 4, lines 1-9, “the image registration apparatus 118 employs a non-rigid registration that includes an optimization of an image similarity term and a regularization term … the image registration apparatus 118 steers the non-rigid registration … on a voxel or voxel region basis.”
Lorenz also discloses on page 5, lines 29-31 “the displaced template image Tu(x) := Τ(Φ(p; x) + u(x)) minimizes both a similarity measure D and a regularizing term S. Here, the mapping φ(p; x) describes the transformation of voxel position x under an affine transformation given by the vector p” and on page 9, lines 18-30, E(x) represents the error between the volume curve and the model for voxel x ... Decision logic 214 compares E(x) with a predetermined decision threshold 216 and determines whether a subsequent (e.g., second, third, etc.) registration should be performed.”  
Lorenz inputs two images, a reference or fixed image and a template or moving image and iteratively solves for a final registration of those images by optimizing a function that comprises a similarity term and a regularization term.  The images are transformed by moving or warping the template or moving image to align the template or moving image to the fixed image.  An error term E(x) is compared with a predetermined threshold to determine if a subsequent registration should be performed.  If no subsequent registration is required to be performed, the result is a final registration transformation.
It is also noted that the claims do not explicitly define what is meant by the term “iteratively adjust a transform” or “a transform” and therefore, the claims do not preclude interpreting the limitation to include transformations such as warping one image to align with a reference image as disclosed by Lorenz.
Lorenz thus disclose the limitation “solve for a final registration transformation T(N) by iterating through at least one intermediate registration transformation T(N-j)” as recited in independent claims 1, 3 and 15.


Appellant’s Argument:
Appellant further argues on page 8 of the Appeal Brief that the reference fails to disclose the limitation “an optimization function … based on a similarity measure that measures a similarity between the target image and a transformed image obtainable by applying the at least one intermediate registration transformation to the source image” as recited in independent claim 1.

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “an optimization function … based on a similarity measure that measures a similarity between the target image and a transformed image obtainable by applying the at least one intermediate registration transformation to the source image” the examiner presents that the reference does teach this limitation.
Lorenz disclose on page 7, lines 8-9, in view of equation 3 [see bottom of page 6], “the registration is formulated as minimizing the joint functional D[u] + S[u] ➔ min” and on page 5, lines 29-31, ““the displaced template image Tu(x) := Τ(Φ(p; x) + u(x)) minimizes both a similarity measure D and a regularizing term S. Here, the mapping φ(p; x) describes the transformation of voxel position x under an affine transformation given by the vector p.”
Lorenz further discloses on page 9, lines 18-30, E(x) represents the error between the volume curve and the model for voxel x ... Decision logic 214 compares E(x) with a predetermined decision threshold 216 and determines whether a subsequent (e.g., second, third, etc.) registration should be performed.” 
Lorenz discloses an optimization function that minimizes a similarity measure and a regularization term.  This function determines if the transformed image meets the predetermined threshold, thereby determining whether a subsequent registration should be performed, indicating that the target registration has not been met and is therefore not similar, corresponding to the limitation “an optimization function … based on a similarity measure that measures a similarity between the target image and a transformed image obtainable by applying the at least one intermediate registration transformation to the source image” as recited in independent claim 1.


Appellant’s Argument:
Appellant argues on pages 9, 12 and 14 of the Appeal Brief that the reference fails to disclose the limitation “monitor, over iteration cycles, for a change in volume of a predefined neighborhood around an image location in the source image when the intermediate registration transformation is being applied in a given iteration cycle” as recited in independent claims 1, 3 and 15.
Appellant further argues on page 9 of the Appeal Brief that the reference fails to disclose “a sphere or circle, around an image location in a source image when an intermediate registration transform is applied.”  This limitation is not recited in the rejected claims.

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “monitor, over iteration cycles, for a change in volume of a predefined neighborhood around an image location in the source image when the intermediate registration transformation is being applied in a given iteration cycle” the examiner presents that the reference does teach this limitation.
Lorenz discloses on page 9 in equation 6 (||V model (x-t)-V(t)||2) and page 4, lines 6-7 and 24-28, “a determined image quality of a registered image, on a voxel or voxel region basis. Steering the registration as such allows for mitigating local registration errors … where the image registration apparatus 118 determines, based on the decision threshold, that an image quality of a voxel and/or region of voxels of one or more of the registered images does not satisfy the threshold, the image registration apparatus 118 can present a notification indicating so and/or a recommendation to perform another registration of the images.” 
Lorenz further discloses on page 9,lines 4-6, “Deformation vector field (DVF) includes a motion vector for each voxel indicative of how each voxel has moved from one image to the other image of the pair of image” and lines 19-29, “E(x) represents the error between the volume curve and the model for voxel x … Decision logic 214 compares E(x) with a predetermined decision threshold 216 and determines whether a subsequent (e.g., second, third, etc.) registration should be performed.”  
Lorenz discloses that E(x) is evaluated at least after the first registration and possibly after a second, third, … registration, for a change in volume of a predefined neighborhood (see equation 6 on page 9, (||V model (x-t)-V(t)||2) around an image location in the source image, “x” in equation 6, where the respective intermediate registration transformation is being applied in a given iteration cycle, see page 9, lines 4-6 and 19-20 (indicative of how each voxel has moved from one image to the other image of the pair of image … E(x) represents the error between the volume curve and the model for voxel x).
Lorenz thus discloses the limitation “monitor, over iteration cycles, for a change in volume of a predefined neighborhood (how each voxel has moved from one image to the other image of the pair of image) around an image location in the source image (“x” in equation 6) when the intermediate registration transformation is being applied in a given iteration cycle” as recited in independent claims 1, 3 and 15.


Appellant’s Argument:
Appellant argues on pages 9-10, 13 and 15 of the Appeal Brief that the reference does not disclose the limitation “evaluate said volume change against an acceptance condition” as recited in independent claims 1, 3 and 15.

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “evaluate said volume change against an acceptance condition” the examiner presents that the reference does teach this limitation.
As noted above, Lorenz discloses in on page 9 in equation 6 (||V model (x-t)-V(t)||2) and page 4, lines 6-7 and 24-28, “a determined image quality of a registered image, on a voxel or voxel region basis. Steering the registration as such allows for mitigating local registration errors … where the image registration apparatus 118 determines, based on the decision threshold, that an image quality of a voxel and/or region of voxels of one or more of the registered images does not satisfy the threshold, the image registration apparatus 118 can present a notification indicating so and/or a recommendation to perform another registration of the images” and on pages 9, line 28, “Decision logic 214 compares E(x) with a predetermined decision threshold.”  The “acceptance condition” is the predetermined decision threshold.
Lorenz discloses that E(x) is evaluated at least after the first registration and possibly after a second, third, … registration, for a change in volume of a predefined neighborhood (see equation 6 on page 9, (||V model (x-t)-V(t)||2) around an image location in the source image, “x” in equation 6 against a predetermined decision threshold corresponding to an “acceptance condition.”
Lorenz thus disclose the limitation “evaluate said volume change against an acceptance condition” as recited in independent claims 1, 3 and 15.


Appellant’s Argument:
Appellant argues on pages 10, 13 and 15 of the Appeal Brief that the reference does not disclose the limitation “mitigate or at least relatively mitigate, for a subsequent iteration cycle, an effect of the first functional component for said image location, when the change is found by the volume evaluator (IVE) to violate said acceptance condition” as recited in independent claims 1, 3 and 15.

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “mitigate or at least relatively mitigate, for a subsequent iteration cycle, an effect of the first functional component for said image location, when the change is found by the volume evaluator (IVE) to violate said acceptance condition” the examiner presents that the reference does teach this limitation.
Lorenz discloses on page 10, lines 11-15, “the decision logic 214 is configured to automatically invoke a subsequent registration based on the decision threshold 216. With respect to utilizing E(x) to determine a RSF [registration steering factor] for a subsequent registration, for a voxel or region of voxels having a larger E(x), RSF can be set to less than one ( 1 ), which would steer the registration towards the regularization term S” and on page 10, lines 19-20, “the registration steering factor algorithm 210 may indicate that for E(x) < 0.80 RSF = one (1), for E(x) > 0.95 RSF = zero (0), and for 0.80 <= E(x) <=  0.95 RSF varies from zero (0) to one (1).”  
Lorenz uses the registration steering factor (RSF) to mitigate for a current and a subsequent iteration cycle, corresponding to the limitation “mitigate or at least relatively mitigate, for a subsequent iteration cycle, an effect of the first functional component for said image location, when the change is found by the volume evaluator (IVE) to violate said acceptance condition” as recited in independent claims 1, 3 and 15.


B. Rejection of claims 2 under 35 U.S.C. §103 over Lorenz et al., International Publication Number WO 2014/001959 A1, 

Appellant argues on page 11 of the Appeal Brief that the reference fails to disclose the limitation of dependent claim 2, “wherein said first functional component remains mitigated for said image location during a remainder of the iteration.”

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “wherein said first functional component remains mitigated for said image location during a remainder of the iteration” the examiner presents that the reference does teach this limitation.
Lorenz discloses on page 10, lines 11-15, “the decision logic 214 is configured to automatically invoke a subsequent registration based on the decision threshold 216. With respect to utilizing E(x) to determine a RSF for a subsequent registration, for a voxel or region of voxels having a larger E(x), RSF can be set to less than one ( 1 ), which would steer the registration towards the regularization term S.”  
Lorenz adjusts the steering factor (RSF) for a registration and maintains the steering factor for the remainder of the iteration.  E(x) represents the error and RSF represents the corrector to mitigate the error, thus Lorenz discloses the limitation “wherein said first functional component remains mitigated for said image location during a remainder of the iteration” as recited in dependent claim 2.


C. Rejection of claims 17 and 21 under 35 U.S.C. §103 over Lorenz et al., International Publication Number WO 2014/001959 A1, 

Appellant argues on pages 11 and 13 of the Appeal Brief that the reference fails to disclose the limitation of dependent claims 17 and 21, “wherein the volume changes around each image location are describe by a vector field.”

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “wherein the volume changes around each image location are describe by a vector field” the examiner presents that the reference does teach this limitation.
Lorenz discloses on page 3, lines 29-34, “The image registration apparatus 118 may also determine deformation vector fields (DVFs) between registered 4D images of the image set … the DVFs include mappings of a motion phase of a baseline image(s) onto the other images of the image set, thereby establishing a voxel-wise correspondence or mapping over a motion cycle of the moving object” and on page 5, lines 24-31, “Fast elastic image registration … it finds … a deformation vector field (DVF) u: R3 → R3 such that the displaced template image Tu(x) := Τ(Φ(p; x) + u(x)) minimizes both a similarity measure D and a regularizing term S. Here, the mapping φ(p; x) describes the transformation of voxel position x under an affine transformation given by the vector p.”  
Lorenz thus discloses the limitation “wherein the volume changes around each image location are describe by a vector field” as recited in dependent claims 17 and 21.


D. Rejection of claims 18 and 22 under 35 U.S.C. §103 over Lorenz et al., International Publication Number WO 2014/001959 A1, 

Appellant argues on pages 12 and 14 of the Appeal Brief that the reference fails to disclose the limitation of dependent claims 18 and 22, “wherein the acceptance condition is based on a deformation model.”

Examiner Response:
The Examiner respectfully disagrees with Appellant’s argument.

Regarding Appellant’s argument that the reference fails to disclose the limitation “wherein the acceptance condition is based on a deformation model” the examiner presents that the reference does teach this limitation.
Lorenz discloses on page 5, lines 24-31, “Fast elastic image registration … it finds … a deformation vector field (DVF) u: R3 → R3 such that the displaced template image Tu(x) := Τ(Φ(p; x) + u(x)) minimizes both a similarity measure D and a regularizing term S. Here, the mapping φ(p; x) describes the transformation of voxel position x under an affine transformation given by the vector p” and on page 9, lines 18-30, E(x) represents the error between the volume curve and the model for voxel x ... Decision logic 214 compares E(x) with a predetermined decision threshold 216 and determines whether a subsequent (e.g., second, third, etc.) registration should be performed.”
Lorenz further discloses on page 10, lines 4-13, “The decision logic 214 can visually present a result of the comparison (e.g., the registration, DVFS, the IQ metric, and/or other information) and/or a notification and/or recommendation as to whether a subsequent registration should be performed … Another input can set or change a value of the decision threshold 216. In another embodiment, the decision logic 214 is configured to automatically invoke a subsequent registration based on the decision threshold 216.”
Lorenz thus discloses the limitation “wherein the acceptance condition [whether to perform a subsequent registration] is based on a deformation model [the DVF, the deformation vector field]” as recited in dependent claims 18 and 22.


D. Conclusion 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Tracy Mangialaschi/
Examiner, Art Unit 2668
                                                                                                                                                                                                      
Conferees:
/VU LE/Supervisory Patent Examiner, Art Unit 2668   

/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.